Citation Nr: 9917563	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether the veteran timely perfected an appeal as to his 
claim of entitlement to service connection for an enlarged 
left inguinal ring and a right deviated nasal septum.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for an enlarged left 
inguinal ring and a right deviated nasal septum.  

In August 1998, the Board remanded the matter to the RO, 
noting that the veteran's appeal as to his claim of 
entitlement to service connection for an enlarged left 
inguinal ring and a right deviated nasal septum had not been 
timely filed.  The Board directed the RO to provide the 
veteran the opportunity to submit evidence on the timeliness 
issue and, after review of any submission, to issue a 
Supplemental Statement of the Case (SSOC) if the issue could 
not be resolved in favor of the veteran.  The veteran, 
through his representative, submitted a written statement 
asserting that his appeal should be considered timely.  In 
January 1999, the RO found that the appeal was untimely, and 
issued an SSOC explaining that determination.  The case was 
then returned to the Board.  

The Board notes that, in an April 1999 rating decision, the 
RO denied the veteran's claim seeking service connection for 
residuals of frostbite of the left great toe.  The veteran 
has not filed a Notice of Disagreement with this 
determination, and the matter is not certified for appellate 
review.  Therefore, the Board has no jurisdiction over the 
issue at this time, and it will not be addressed herein.  


FINDINGS OF FACT

1.  Service connection for an enlarged left inguinal ring and 
a deviated nasal septum was denied by the RO in a July 7, 
1994, rating decision which was mailed to the veteran on July 
22, 1994; the veteran filed a Notice of Disagreement with 
that decision which was received by the RO on November 18, 
1994.  

2.  A Statement of the Case was provided on August 16, 1995; 
a cover letter, with a handwritten notation reporting that it 
was sent on that date, advised the veteran of the requirement 
of filing a Substantive Appeal, the time limit in which to 
submit the appeal, and instructions for requesting additional 
time.  

3.  The veteran filed his Substantive Appeal on November 6, 
1995.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to his claim 
of entitlement to service connection for an enlarged left 
inguinal ring and a right deviated nasal septum, and the 
Board does not have jurisdiction over an appeal as to that 
claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Under cover of July 22, 1994, the RO provided the veteran 
with a copy of its rating decision dated July 7, 1994, in 
which it denied the veteran's claim seeking service 
connection for an enlarged left inguinal ring and a right 
deviated nasal septum.  A Notice of Disagreement (NOD) 
challenging the RO's July 1994 decision was received by the 
RO, via the veteran's representative, on November 18, 1994.

On August 16, 1995, the RO mailed a Statement of the Case 
(SOC) to the veteran with respect to the issues of 
entitlement to service connection for an enlarged left 
inguinal ring and a right deviated nasal septum.  A copy of a 
VA Form 9, Appeal to Board of Veterans' Appeals (also known 
as the "Substantive Appeal"), was enclosed with the SOC.  
The RO's transmittal letter warned of the deadline for 
submitting the Substantive Appeal, included a citation to the 
statute setting that deadline, and advised the veteran that 
he could ask for more time if it were required.  A copy of 
the SOC, and of the transmittal letter, was also sent to the 
veteran's representative.

On November 6, 1995, the RO received, via the veteran's 
representative, a VA Form 1-9, Appeal to Board of Veterans 
Appeals (predecessor to the Form 9), with respect to the 
issues of entitlement to service connection for an enlarged 
left inguinal ring and a right deviated nasal septum.  The 
Form 1-9 was signed by the representative and dated November 
1, 1995; attached thereto was a copy of a "Medical Record--
Progress Notes" sheet dated October 18, 1995, relating to 
examination of the veteran's deviated nasal septum.  Also on 
November 6, 1995, the RO received another communication from 
the representative, with a copy of additional medical 
progress notes dated October 18, 1995 (apparently the reverse 
side of the sheet attached to the previously submitted Form 
1-9).

Subsequently, the RO issued a rating decision denying service 
connection for a deviated nasal septum indicating, as the 
basis for jurisdiction, "Substantive Appeal received 
11/6/95."  A Supplemental Statement of the Case (SSOC) was 
issued on February 5, 1996, addressing only the issue of 
entitlement to service connection for a deviated nasal 
septum.  The representative then submitted statements on 
appeal, on VA Forms 1-646, in April 1996 and November 1997, 
urging that service connection be granted as to both the 
inguinal ring and deviated nasal septum issues.  The RO 
certified the case to the Board on both issues in November 
1997.

As noted in the Introduction, above, the Board, upon 
preliminary review of this case, discovered that the 
veteran's Substantive Appeal was not timely filed, and, in 
August 1998, remanded the matter to the RO for a 
determination on that issue.  In a letter dated that same 
month, the RO advised the veteran of this development, and 
provided him the opportunity to submit additional evidence or 
written argument on the matter, or to request a personal 
hearing to present such evidence.  The veteran's 
representative was also provided with a copy of this letter.  

In a typed statement on VA Form 21-4138, "Statement in 
Support of Claim," dated in August 1998, the veteran's 
representative asserted that, since the veteran had not 
received the SOC until August 16, 1995, more than one year 
from the time the July 1994 rating decision was issued, it 
had not been possible for the veteran to prepare a timely 
appeal.  The representative concluded that, since the delay 
was not the fault of the veteran, he did not believe it was 
necessary to ask for an extension of time to present the 
appeal.  

In a memorandum dated in April 1999 (in lieu of a VA Form 1-
646), a Claims Supervisor from the New York Division of 
Veterans' Affairs (NYSDVA), asserted that the cover letter 
issued by the RO with the SOC was not date stamped.  In fact, 
the handwritten note on the bottom of the letter, indicating 
that it was sent to the veteran on August 16, 1995, the same 
date that was on the SOC, was unusual since the RO usually 
took a minimum of two to three days to send out an SOC after 
it was date signed by the Rating Specialist.  In addition, 
neither copy contained in the claims folder was initialed or 
signed by the NYSDVA.  Therefore, the Claims Supervisor 
concluded that, since there was no way to confirm or deny the 
date of August 16, 1995, as the date the SOC was sent to the 
veteran, and considering the possibility that the veteran's 
copy was never sent out, his substantive appeal should be 
accepted as timely, particularly since it was only 20 days 
past the deadline.  

II.  Analysis

An appeal to the Board is initiated by filing a timely Notice 
of Disagreement, and is perfected by filing a a timely 
Substantive Appeal.  38 C.F.R. §§ 20.200, 20.202 (1998).  The 
Substantive Appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202 (1998).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that, if the claimant fails to file a Substantive Appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also YT v. Brown 
9 Vet.App. 195, 198-99 (1996); Cuevas v. Principi, 3 Vet.App. 
542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet.App. 9 
(1993).

The evidence of record shows that the RO mailed the veteran 
notification of its decision of July 7, 1994, to deny his 
claim for entitlement to service connection for an enlarged 
left inguinal ring and a right deviated nasal septum on July 
22, 1994, that the RO received an NOD from him on November 
18, 1994, and that the RO mailed an SOC to him on August 16, 
1995.  It is not disputed that his Substantive Appeal was not 
received by the RO until November 6, 1995.  The Board finds 
that, since the veteran's November 6, 1995, Substantive 
Appeal was received beyond one year after notice of the July 
7, 1994, rating decision (on July 22, 1994) and more than 60 
days after the issuance of the SOC on August 16, 1995, it may 
not be accepted as timely.  In addition, neither the veteran 
nor his representative requested an extension of time in 
which to file the Substantive Appeal pursuant to 38 C.F.R. 
§ 20.303 (1998) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the Substantive Appeal).  

The veteran's representative has asserted that he did not 
believe it was necessary to ask for an extension of time in 
which to present the Substantive Appeal, since the SOC was 
not received until August 16, 1995, more than a year after 
the rating decision was issued.  However, while the Board is 
sympathetic with the tenor of this argument, it is without 
legal merit.  VA regulations do not specify that an SOC be 
issued within a certain time frame.  In contrast, the 
regulations clearly specify that a Substantive Appeal must be 
received within 60 days from the date the SOC was mailed, or 
within the remainder of the one-year period from the date of 
mailing of notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b) (1998) 
(emphasis added).  While it is true that the one-year period 
from the date of mailing of notification of the determination 
being appealed had already passed, the veteran still had 60 
days from the date the SOC was mailed, since that was the 
later date.  Hence, while the delay in providing the SOC was 
regrettable, it was not prejudicial to his appeal, and did 
not relieve him of his obligation to file the appeal in a 
timely manner.  Furthermore, the representative's argument 
that he did not believe it was necessary to file a request 
for an extension of time is clearly contrary to the governing 
regulation, 38 C.F.R. § 20.303 (1998), of which both he and 
the veteran were advised.  

Next, a Claims Supervisor from the NYSDVA asserted that there 
was no way to confirm or deny that August 16, 1995, was the 
date the SOC was sent to the veteran, since the transmittal 
letter was not date stamped.  She also asserted that it was 
possible that the veteran did not receive a copy of the SOC.  
As above, we appreciate the sincerity of this argument; 
however, there is no indication in the record to show that 
the veteran did not receive the copy of the SOC that was 
mailed to him.  In fact, in his August 1998 statement, the 
veteran's representative conceded that the SOC was received.  
In addition, the relevant regulation, in part, provides that 
"[t]he date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed."  See 38 C.F.R. § 20.302(b) (1998).  
We can discern no reasonable basis to find that the SOC was 
not sent on the date indicated, simply because the cover 
letter bore a handwritten date, rather than a stamped one.  

Moreover, as the Court of Appeals for Veterans Claims has 
recently emphasized,
"It is well settled that 'clear evidence to the contrary' is 
required to rebut the presumption of regularity, i.e., the 
presumption that notice was sent in the regular course of 
government action.  YT v. Brown, 9 Vet.App. 195, 199 (1996); 
see also Mason v. Brown, 8 Vet.App. 44, 53 (1995); Mindenhall 
v. Brown, 7 Vet.App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet.App. 62, 64-65, aff'd on reconsideration, 2 Vet.App. 307 
(1992)."  Schoolman v. West, 12 Vet.App. 307, 310 (1999).  
Here, the evidence of record does not contain clear evidence 
contrary to the conclusion that the veteran, with adequate 
notice of the deadline for submission of a Substantive 
Appeal, unfortunately did not comply with that deadline.  
And, as the Court has also repeatedly held, "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits."  Donovan v. West, 11 Vet.App. 481, 
485 (1998) (quoting from Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

In summary, in a case where the veteran's Substantive Appeal 
was filed both more than 60 days from the date that the RO 
mailed the SOC to him, and more than one year from the date 
the RO mailed notification of its decision to him, and where 
no timely request for extension of time was filed, the 
Substantive Appeal must be considered "untimely."  
Accordingly, the veteran is statutorily barred from appealing 
the July 1994 RO decision and the Board may not reach the 
merits of the claim, but must dismiss the appeal.  See Roy, 
supra.  This action in no way prevents the veteran from 
reopening his claim with new and material evidence in an 
attempt to establish service connection for the claimed 
disabilities.

ORDER

The appeal as to the claim of entitlement to service 
connection for an enlarged left inguinal ring and a right 
deviated nasal septum is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

